ACCEPTED
                                                                                 01-14-00937
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                         1/26/2015 3:41:59 PM
                                                                          CHRISTOPHER PRINE
                                                                                       CLERK

                                 In The
                            Court of Appeals
                                For The                       FILED IN
                                                       1st COURT OF APPEALS
                         First District of Texas           HOUSTON, TEXAS
                                                       1/26/2015 3:41:59 PM
                                                       CHRISTOPHER A. PRINE
                          NO. 01-14-00937-CV                   Clerk




         Deborah A. Beck and Nancy Beck-Deane, Appellant(s)

                                   V.

                     Dave Escobales, Appellee(s)

           __________________________________________

           On Appeal from the 125th Judicial District Court
                        Harris County, Texas
                 Trial Court Cause No. 2013-07491

           __________________________________________

     PARTIES’ NOTIFICATION TO COURT OF MEDIATOR

     The parties have agreed that the following person will mediate this

cause:

           Mediator’s name: Hon. Ruby Kless Sondock
           State Bar of Texas identification number: 18844000
           Mailing address: 1111 Caroline, Apt. 2608
                            Houston, Texas 77010
           Telephone number: 713-655-1111
           Fax number: n/a
           e-mail address: sondock1@gmail.com
JONES, GILLASPIA & LOYD

/s/ Kathleen A. O’Conner
_____________________________
Attorney’s name: Kathleen A. O’Connor
State Bar of Texas identification number: 00793468
Mailing address: 4400 Post Oak Parkway, Suite 2360
                  Houston, Texas 77027
Telephone number: 713-225-9000
Fax number: 713-225-6126
e-mail address: kat.a.oconnor@gmail.com
Counsel for: Appellant


ZIMMERMAN, AXELRAD,
MEYER, STERN & WISE, P.C.

/s/ Alvin L. Zimmerman
___________________________
Attorney’s name: Alvin L. Zimmerman
State Bar of Texas identification number: 22265000
Mailing address: 1300 Post Oak Boulevard, Suite 1300
                  Houston, Texas 77056
Telephone number: 713-552-1234
Fax number: 713-963-0859
e-mail address: azimmerman@zimmerlaw.com (non service email)
                  familylawservice@zimmerlaw.com (service email)
Counsel for: Appellee




                                   2